Citation Nr: 0601314	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-05 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for 
lumbar strain with intervertebral disc syndrome associated 
with fracture, left femur (previously rated as lumbar 
strain).

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
intervertebral disc syndrome affecting left lower extremity 
associated with fracture, left femur (newly acknowledged as 
separately ratable element of service-connected lumbar 
strain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1971.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), which made the initial award of service connection for 
lumbar strain.

The Board of Veterans' Appeals remanded this case in December 
2003.  While in remand status, the RO determined that the 
veteran has intervertebral disc syndrome secondary to a 
service-connected fracture of the left femur.  The service-
connected lumbosacral strain was also initially service 
connected as secondary to the left femur fracture.  Both 
disabilities, and now denominated, are associated with 
intervertebral disc syndrome.  When disability is service-
connected as secondary to a service-connected injury, the 
secondary condition "shall be considered part of the 
original condition."  38 C.F.R. § 3.310(a) (2005).  Recent 
regulatory changes provide for separately rating the 
orthopedic and neurologic manifestations of intervertebral 
disc syndrome.  Regulation has never precluded such separate 
ratings.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  It 
appears inherent in the assignment of an effective date of 
service connection for intervertebral disc syndrome that RO 
deemed the entitlement as stemming and still pending from the 
initial claim for service-connection for back disability, 
rather than arising under the newer regulation providing for 
separate rating of the orthopedic and neurologic aspects of 
intervertebral disc syndrome.

From the veteran's point of view, it does not matter whether 
the intervertebral disc syndrome is secondary to the left leg 
fracture, like the lumbar strain, or if he is now rated for 
separate manifestations of intervertebral disc syndrome.  His 
original claim for service connection was for compensation 
for all disabling aspects of the low back pathology secondary 
to his service-connected femur fracture; his appeal from the 
initial rating sought adequate compensation for all disabling 
aspects of low back pathology.  In light of this, the Board 
takes jurisdiction over both the lumbar strain with 
intervertebral disc syndrome and the intervertebral disc 
syndrome affecting lower left extremity.

The veteran testified at a hearing by video conference in 
October 2002 with a Veterans Law Judge then-designated to 
conduct that hearing and decide the appeal.  38 U.S.C.A. 
§ 7107 (West 2002).  That judge is no longer available to 
decide this appeal.  The Board has informed the veteran of 
his right to another hearing before another judge, and the 
veteran has declined.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The execution of the March 2003 remand instructions is 
incomplete.  The VA examination of January 2005 is 
inadequate.

In the report of a January 2, 2002, VA compensation 
examination, the examiner reported that the RO had requested 
magnetic resonance imaging (MRI) in conjunction with the 
veteran's examination, and the veteran failed to report for 
it.  In his substantive appeal, the veteran reported that he 
had reported for the MRI study, which was done on January 17, 
2002, at Mulberry Imaging Center and the report hand carried 
to the VA hospital.  He reported that VA could verify this by 
calling the center at the phone number he provided.

The March 2003 remand ordered VA to obtain the January 2002 
MRI report and associate it with the claims file.  In a March 
30, 2004, VA requested the veteran to sign an authorization 
for release of the MRI report from Mulberry Imaging Center.  
The veteran returned the release made out for a VA Medical 
Center.  The RO took no further action to obtain the MRI 
report.  Whereas the veteran reported the report was 
delivered to a VA Medical Center, VA must request the center 
to produce the report or respond that it does not have the 
report.

If VA ordered an MRI study be done at a private facility, 
presumably at VA expense, the report is a VA record, which VA 
must obtain.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).  If the MRI study was done at 
VA behest and at VA expense, the veteran was not required to 
provide authorization for its release, and VA was obligated 
to obtain the report.  It is unclear from the record whether 
VA misunderstood the veteran to have reported that he 
obtained the January 2002 MRI study privately, hence the need 
for his authorization for release of the report, or if VA 
simply erred in requesting authorization to obtain the report 
it did not need.

The Board assumes that the veteran reported an MRI done at VA 
behest and expense, because the January 2002 examiner 
reported that the RO ordered an MRI study, the veteran denied 
that he had failed to report for the MRI that was ordered, it 
is a frequent practice for imaging studies done in 
conjunction with VA compensation examinations to post-date 
the clinical examination and for the examiner to review and 
complete his report upon receipt of an imaging report, and it 
seems unlikely the veteran would pay for an expensive study 
when VA planned to afford him one.

If, in fact, the veteran had the MRI done privately, then his 
authorization is necessary for VA to obtain it.  Given the 
vagueness of the record on this point, any error must favor 
the veteran's right to review of a complete record.  On 
remand, VA must ascertain whether, and if so where, it 
ordered an MRI study be done in conjunction with the January 
2002 examination.  It must document the results of the 
inquiry.  If inquiry reveals that VA did order an MRI study 
from a private facility at VA expense, it must obtain the 
report from Mulberry Imaging Center.

If inquiry reveals the veteran did not report for an MRI 
study to be performed at a time and place VA ordered, then 
the purported Mulberry Imaging Center study of January 17, 
2002, must have been at his expense and volition, and VA must 
have his authorization to obtain it.  VA has requested his 
authorization.  His failure to provide it is a failure of his 
obligation to cooperate with VA efforts to obtain evidence 
for his claim, 38 C.F.R. § 3.159(c)(1)(i) (2005), and no 
further VA action is required to obtain that report.

Regarding the January 2005 VA examination report, the 
examiner reported the veteran has left lower extremity 
weakness due to intervertebral disc syndrome.  He did not 
report the amount of weakness.  VA has rated the veteran 10 
percent disabled by mild incomplete paralysis of the sciatic 
nerve, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005), as 
opposed to rating a wholly sensory neurological impairment, 
such as neuritis, Diagnostic Code 8620, or neuralgia, 
Diagnostic Code 8720.  The Board cannot determine if the 
rating is correct without information about the amount of 
weakness, which is presumably the basis of the rating for 
incomplete paralysis.

In rating the veteran for the neurologic effects of 
intervertebral disc syndrome effective in August 1999, the RO 
must consider whether to rate the veteran's entire back 
disorder based intervertebral disc syndrome based on the 
criteria predating September 2002 amendments to the rating 
criteria for IDS.  See Diagnostic Code 5293 (2002).  Such a 
rating requires findings of neurologic symptoms appropriate 
to the site of the diseased disc.

The record does not provide such information, because the 
report of the clinical examination that produced the 
diagnosis does not identify the diseased disc or discs.  
There is no report of a diagnostic study that could identify 
the diseased disc.  Consequently, the evidence available is 
inadequate for a physician examiner to determine whether the 
veteran's reported neurologic symptoms are appropriate to the 
site of the diseased disc.  The evidence of record is 
inadequate to adjudicate whether the veteran's whole back 
disability is better rated as intervertebral disc syndrome 
prior to September 2002 rather than as lumbar strain and 
sciatic impairment rated separately.  If the January 2002 MRI 
report is not found or produced, a study sufficient to 
identify the diseased disc or discs is necessary to permit an 
examiner to determine if the symptoms reported are 
appropriate to the site of the disc disease.

Additionally, the September 2002 amendment to the rating 
criteria for intervertebral disc syndrome and the September 
2003 amendment to the general rating criteria for the spine 
require that adjudication of the veteran's back disorder 
consider all legally potential rating combinations before and 
after the regulatory changes, and effect a rating that avoids 
pyramiding.  38 C.F.R. § 4.14 (2005).  Moreover, as the 
veteran has appealed the initial rating of his back 
disability, adjudication must consider whether the ratings, 
or any of them, must be stated.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the veteran told the January 2004 VA examiner that 
he loses about two days a week from work and must interrupt 
his work several times a day because of his service-connected 
back disorders.  This testimony reasonably raises the matter 
of entitlement to extraschedular rating of the disability or 
disabilities.  See 38 C.F.R. § 3.321(b)(1) (2005).  The Board 
cannot award such a benefit in the first instance, Floyd v. 
Brown, 9 Vet. App. 88 (1996), but it must remand the matter 
when it is raised by the evidence in a claim.  VAOPGCPREC 6-
96.  Regulation does not define "marked interference with 
employment," a criterion of entitlement to extraschedular 
rating, 38 C.F.R. § 3.321(b)(1), but the veteran's report 
does reasonably raise the issue.  The RO must make the first 
adjudication whether to submit the claim for extraschedular 
rating to a VA officer authorized to award the benefit.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the report of an 
MRI study done on January 17, 2002, at 
Mulberry Imaging Center is a VA record 
within the meaning of 38 U.S.C.A. 
§ 5103A(c)(2) and 38 C.F.R. 
§ 3.159(c)(2).

*	Obtain the January 17, 2002, MRI 
report from Mulberry Imaging Center.

*	Document all attempts to obtain the 
January 17, 2002, MRI report from 
Mulberry Imaging Center.  

2.  Schedule the veteran for a VA 
examination of the spine to diagnose 
orthopedic and neurologic pathology.

*	Provide the examiner or examiners 
with the claims file.  The examiner 
is to review the claims file, 
including prior VA compensation 
examinations.

*	The examination is to distinguish 
orthopedic signs and symptoms from 
neurologic signs and symptoms with 
sufficient specificity to enable the 
rating authority to determine 
whether to make a single rating of 
the veteran's service-connected back 
condition as intervertebral disc 
syndrome or to make separate rating 
for orthopedic and neurologic 
manifestations.

*	If the examiner confirms the January 
2005 diagnosis of intervertebral 
disc syndrome, the examiner is to 
identify the diseased disc or discs.  
The examiner is to obtain any 
imaging or other studies necessary 
to identify the diseased disc or 
discs if the examiner cannot make 
such identification clinically.

*	If the examiner notes neurologic 
symptoms or observes neurologic 
signs, the examiner is to comment 
whether the signs and symptoms are 
appropriate to the site of the 
diseased disc.

3.  Ask the veteran to provide 
information from his employer documenting 
time lost from work and any daily 
disruption of his performance of his 
duties because of his service-connected 
low back condition.

4.  Readjudicate the rating of the back 
disorders that are secondary to the 
veteran's femur fracture.

*	Consider all potential rating 
schemes for the service-connected 
back conditions, i.e., rating as 
intervertebral disc syndrome or as 
separate orthopedic and neurologic 
ratings prior to and as of the 
September 2002 amendments to the 
intervertebral disc rating criteria, 
including consideration of the 
September 2003 amendments to the 
rating criteria for the spine 
generally.

*	NOTE: This is an appeal from initial 
ratings and must consider whether 
any rating must be staged.

*	Consider whether to submit the 
veteran's low back claim for 
extraschedular consideration.

If any claim remains denied, provide 
the appellant and his representative 
an appropriate supplemental statement 
of the case and an appropriate period 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

